Appeal from a decision, Supreme Court, New York County (Herman Cahn, J.), dated April 19, 1996, is deemed an appeal from an order, entered the same date, which, inter alia, denied plaintiffs cross motion for summary judgment dismissing defendants’ counterclaims and directed various disclosure, and, so considered, the order is unanimously affirmed, without costs.
Summary judgment dismissing defendants’ counterclaims was properly denied since the written agreement between the parties is ambiguous, referring to defendants Ifft Associates and Mr. lift interchangeably, and plaintiff itself, which claims that its agreement was only with Ifft Associates, asserts that Ifft Associates was merely the alter ego of Mr. lift. Concerning disclosure, the issue of defendants’ alleged sabotage of the computer files, which has lain dormant for over five years, is best left for trial, and the contemplated discovery that underlay the stipulated discontinuance of the proceedings before the Referee remains incomplete, notwithstanding numerous orders, due to dilatory conduct by plaintiff as much as by defendants. The balance of plaintiffs arguments is without merit. Concur— Rosenberger, J. P., Nardelli, Rubin and Williams, JJ.